IZ~l^-00l53-<^


              /iy                  ^
                                         RF.C'D IN COURT OF APPEALS
                                       12TH COURT OF APPEALS DISTRICT
               7
                                             APR 22 2019
                                              TYLER, TEXAS
                                         KATRINAMCCLENNY, CLERK




                                                FILED IN COURT OF APPEALS
                                             12TH COURT OF APPEALS DISTRICT



                                                    APR 22 2019^ii%
                                                                'v\
                                                      TYLER,TEXAS
                                                KATRINA MCCLENNY, CLERK




        yyfy^ yyyy^c^
XTy^/
         y-Typ^
                                  2^




                       x-   cyy



y,:f ypifP,



                                                      y
                            y^c^y^

        y^d)             ^y^S'



/^{y'          y'^€d:s




                                 ^yd




                                     geraldine lauter
                                     My Nota^ ID #4353899
                                       Expires May 7 2020



                          ^c>

                                     y
ycTZy^
         <^:y ^yyyy




(^y^ c:3>yy            yy-y^ yyyifi^y^
y' ^^is' y^cpyyy^y.

^y»^^yy^.^y^yy^^ y<^^^yy?^^ yyyyyyp
     y^2s^




5f